DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
.
Previous Rejections
Applicant’s arguments, filed 30 November 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
It is noted that the obviousness rejection over Liedtke ‘560, in view of Liedtke ‘986, has been withdrawn in this Non-Final Rejection. 


Claim Status
Claims 18 and 22 are cancelled.
Claims 1-17, 19-21, and 23-86 are pending.
Claims 1-16, 24-31, and 33-86 are withdrawn.
Claims 17, 19-21, 23, and 32 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Anticipation Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

1) Claims 17-21 and 23 are rejected under 35 U.S.C. 102(b) as being anticipated by Bond (WO 2005/034871 A2; of record).
As set forth in the Non-Final Rejection dated 01/07/2020, the term “formulated to treat mucus hypersecretion” in claim 17 is interpreted as a statement of intended use or purpose since the term does not impose a structural limitation of the claimed invention. See MPEP 2111.02(11). Similarly, the term 
As set forth by the Federal Circuit, “It is well established that “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.” Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).
As such, while the disclosure may suggest amending the dosing criteria for -adrenergic inverse agonist to treat or prevent mucus hypersecretion in a subject attempting smoking cessation, there is nothing recited in the disclosure that such a regimen would differ in a meaningful way from that set forth in paragraph [0108], or that the dosages set forth in paragraph [0108] would not be effective in treating mucus hypersecretion.
MPEP 2173.05(g) further discusses the difference between intended use claim language and a functional limitation. According to this section of the MPEP, one of the factors that Examiners should consider is: “whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained.” In the instant case, the recitation of “wherein the pharmaceutical composition is formulated to treat mucus hypersecretion, wherein the mucus hypersecretion is associated with smoking cessation and the subject is attempting smoking cessation or is about to cease smoking” merely states the problem to be solved and does not impose “well-defined boundaries of the invention.”

Regarding the claim term “a therapeutically effective quantity of a -adrenergic inverse agonist,” the term is defined in the instant disclosure ([0108]) as an amount of 1 mg, 3 mg, 5 mg, 10 mg, 15 mg, 25 mg, 30 mg, 50 mg, 75 mg, 100 mg, 150 mg or higher as deemed necessary (pgs 37-38, [0108]), Bond teaches a therapeutically effective amount of the -adrenergic inverse agonist nadolol as 1 mg, 3 mg, 5, mg, 10 mg, 15 mg, 30 mg, and 50 mg (pg 6, [0022]), amounts disclosed by the instant disclosure as therapeutically effective.
Therefore, for claim 17, Bond teaches a therapeutically effective of nadolol as the beta-adrenergic inverse agonist, as discussed above. Bond teaches the beta-adrenergic inverse agonist is present in a composition comprising a pharmaceutically acceptable carrier (pg 6, [0022]).
As discussed above, the limitation of the “pharmaceutical composition is formulated to treat mucus hypersecretion” is considered an expression of intended use and is not afforded patentable weight since it does not limit the structure of the formulation. As such, the limitations of claims 17 and 18 are met.
For claims 19-21 and 23, Bond teaches nadolol as the beta-adrenergic inverse agonist. 



Obviousness Rejections
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 

1) Claims 17-21 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bond (WO 2005/034871 A2, cited above; of record).
 For the purposes of this rejection, it is assumed that Bond does not teach a composition wherein the teachings of Bond do not rise to the level of anticipation with regard to the quantity of beta-adrenergic modulator for the treatment of mucus hypersecretion. 
As stated in the Non-Final Rejection dated 01/07/2020, the term “formulated to treat mucus hypersecretion in claims 17 and 18 is interpreted as a statement of intended use or purpose since the term does not appear to be a structural limitation of the claimed invention. 
As set forth by the Federal Circuit, “It is well established that “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.” Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).
The term “formulated to treat mucus hypersecretion” is disclosed in the instant Specification in broad terms: “Pharmaceutical compositions according to the present invention can be formulated for administration via a transdermal patch or as chewing gum (see [0042]), and “Depending on the specific conditions being treated, such agents may be formulated and administered systemically or locally. 
It is noted that Bond teaches that “Many diseases and conditions are mediated by -adrenergic receptors. In particular, these receptors are involved in many pulmonary airway diseases. Pulmonary airway diseases are characterized by reduced pulmonary function and airway flow. These symptoms are often due to secretion of mucus.” See pg 2, [0004]. 
The claim term “a therapeutically effective quantity of a -adrenergic inverse agonist” is defined in the instant disclosure ([0108]) as follows:
with nadolol administered orally, treatment can begin with 1 mg dosages, then progress through 3 mg, 5 mg, 10 mg, 15 mg, and then to higher maintenance dosages such as 25 mg, 30 mg, 50 mg, 75 mg, 100 mg, 150 mg or higher as deemed necessary, depending on the particular condition to be treated, the severity, and the response of the condition to the treatment. One particularly preferred dosage regimen begins at 10 mg, then progresses through 25, 50, 75, 100 and 150 mg based on defined dose escalation criteria determined by lung function, symptoms, heart rate, and blood pressure, as detailed further below. When the -adrenergic inverse agonist is administered to treat or prevent mucus hypersecretion in a subject attempting smoking cessation, criteria related to the effect of the -adrenergic inverse agonist treatment on the physiological state, mood, behavior, or craving of the subject for nicotine can also be included in the dose escalation calculation.
As such, while the disclosure may suggest amending the dosing criteria for -adrenergic inverse agonist to treat or prevent mucus hypersecretion in a subject attempting smoking cessation, there is nothing recited in the disclosure that such a regimen would differ in a meaningful way from that set forth in paragraph [0108], 
Bond teaches a pharmaceutical composition comprising: (1) nadolol, a beta-adrenergic inverse agonist; and (2) a pharmaceutically acceptable carrier (pg 6, [0022]). 
Regarding the claim term “a therapeutically effective quantity of a -adrenergic inverse agonist,” the term is defined in the instant disclosure ([0108]) as an amount of 1 mg, 3 mg, 5 mg, 10 mg, 15 mg, 25 mg, 30 mg, 50 mg, 75 mg, 100 mg, 150 mg or higher as deemed necessary (pgs 37-38, [0108]), Bond teaches a therapeutically effective amount of the -adrenergic inverse agonist nadolol as 1 mg, 3 mg, 5, mg, 10 mg, 15 mg, 30 mg, and 50 mg (pg 6, [0022]), amounts disclosed by the instant disclosure as therapeutically effective. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I).  	Therefore, for claim 17, Bond teaches a therapeutically effective of nadolol as the beta-adrenergic inverse agonist, as discussed above. Bond teaches the beta-adrenergic inverse agonist is present in a composition comprising a pharmaceutically acceptable carrier (pg 6, [0022]).
As discussed above, the limitation of the “pharmaceutical composition is formulated to treat mucus hypersecretion” is considered an expression of intended use and is not afforded patentable weight since it does not limit the structure of the formulation. As such, the limitations of claims 17 and 18 are met.


2) Claim 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bond (cited above), in view of Franklin (US 2009/0214643 A1).
Claim 32 is directed to the composition of claim 17 in the form of a transdermal patch.
The teachings of Bond are discussed above.
While Bond teaches delivery of the composition by transdermal means (pg 38, [0123]), Bond does not teach a transdermal patch as a form of delivery.
Franklin teaches the missing element of Bond.
Franklin teaches methods for administering beta-adrenergic inverse agonists with improved pharmacokinetic profiles for the treatment of pulmonary airway diseases (Abstract). Franklin teaches the formulation in the form of a transdermal, controlled release patch (pg 7, [0062]). Franklin teaches the formulation of a controlled-release formulation contains a beta-adrenergic inverse agonist or a combination of a beta-adrenergic inverse agonist with a second drug for the purpose of treatment of pulmonary airway disease in a subject suffering from pulmonary airway disease as recited in the cited Bond reference, WO 2005/034871 A2 (pg 12, [0093]).
Franklin teaches the invention has the advantages of providing an improved method of treating chronic pulmonary airway diseases. Franklin teaches the compositions and methods that employ inverse agonists have broad potential 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to administer the composition of Bond as a transdermal patch. A person of ordinary skill would have been motivated to administer the composition of Bond as a transdermal patch because Franklin teaches a transdermal patch formulation comprising beta-adrenergic inverse agonists has the advantages of providing an improved method of treating chronic pulmonary airway diseases, specifically a reduction of drug tolerance, superior long-term results in the treatment of such conditions without interfering with short-term acute therapy, and providing more effective control of the concentration of the inverse agonist in the blood and the tissues.

Examiner’s Reply to Attorney Arguments dated 11/30/2021

1. Rejection of claims 17-21 and 23 under 35 U.S.C. 102(b) over Bond
The applicant repeats the argument that Bond ‘871 does not disclose suitable methods for promoting smoking cessation or, more generally, for treating mucus hypersecretion arising from attempts at smoking cessation or other 
The Examiner acknowledges the arguments presented, but again is not persuaded. Claim 17 is drawn to a pharmaceutical composition comprising two elements, a therapeutically effective amount of a -adrenergic inverse agonist and at least one pharmaceutically acceptable carrier. As discussed above, Bond ‘871 teaches the same amount of a -adrenergic inverse agonist as recited in the instant disclosure, and also teaches the limitation of at least one pharmaceutical carrier. As such, the teaching of Bond ‘871 anticipates the instant invention.
As previously discussed, the claim term “wherein the pharmaceutical composition is formulated to treat mucus hypersecretion, wherein the mucus hypersecretion is associated with smoking cessation and the subject is attempting smoking cessation or is about to cease smoking” merely states the problem to be solved and does not impose any patentable limitations on the claimed composition. The position of the Examiner remains unchanged.
The applicant argues that Bond ‘871 does not teach additional therapeutic agents. In response to this argument, it is noted that none of the examined claims are directed to additional therapeutic agents. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2145(VI).

The applicant argues that Bond ‘871 provides no details or guidance for the use of beta-adrenergic inverse agonists for the reduction or elimination of mucus hypersecretion, including dosages, routes of administration, durations of administration, and the details of any pharmaceutical composition. As above, it is noted that none of the examined claims are directed to dosages, routes of administration, durations of administration, and the details of any pharmaceutical composition. Limitations from the specification are not read into the claims. 
The applicant argues that Bond ‘871 does not relate the presence of continuous levels of the 2-adrenergic inverse agonist in the bloodstream to the efficacy of reducing or eliminating mucus hypersecretion, and does not disclose or suggest what, if any, continuous levels of the 2-adrenergic inverse agonist in the bloodstream would be effective in reducing or eliminating mucus hypersecretion. As above, it is noted that none of the examined claims are directed to levels of the 2-adrenergic inverse agonist in the bloodstream. Limitations from the specification are not read into the claims. 
The applicant argues at page 41 of the Remarks that it is well known in the pharmacological art that the particular formulation employed plays a substantial 
The Examiner acknowledges the arguments presented, but is not persuaded. The claims do not recite any limitations drawn to the pharmacokinetic properties of any composition. And while the disclosure mentions the terms “pharmacokinetic” and “half-life,” it does not appear that any supporting data relating to the behavior or specific formulations of beta-adrenergics in vivo is presented in the disclosure.
The applicants argue that the arguments presented establish that there is in fact a functional difference between the composition disclosed in Bond ‘871 and the composition of the present invention, and also that this functional difference is based on a difference in the formulation of the composition itself. The Examiner disagrees. The claimed composition is clearly taught by Bond ‘871; and, as set forth in MPEP 2112.01(II), “If the composition is physically the same, it must have the same properties.” 

2. Rejection of claims 17-21 and 23 under 35 U.S.C. § 103(a) Bond ‘871
The applicant reiterates the argument that Bond ‘871 fails to suggest to one of ordinary skill in the art any specific methods or compositions for use of any -adrenergic inverse agonists to reduce mucus hypersecretion in a subject who is attempting to quit smoking or is about to attempt to quit smoking.
The Examiner acknowledges the arguments presented, but is unpersuaded. The Examiner maintains the position that the term “wherein the 

3. Rejection of claim 32 under 35 U.S.C. § 103(a) as obvious over Bond ‘871 and Franklin
The applicant argues that Franklin does not remedy the deficiencies of Bond ‘871 with respect to the disclosure or suggestion of the use of nadolol for the treatment of mucus hypersecretion associated with attempts at smoking cessation.
The Examiner acknowledges the arguments presented, but is not persuaded. As discussed above, claim 17 is not rendered patentable by the  statement of intended use of nadolol for mucus hypersecretion. As such, it is the position of the Examiner that claim 17 is anticipated by, and prima facie obvious over, the teaching of Bond ‘871.
The applicant further argues that the use of nadolol for the treatment of mucus hypersecretion associated with attempts at smoking cessation would be much closer to “short-term acute therapy” than to the treatment of the conditions addressed in Franklin. 

Upon acute administration of -agonists, adrenergic receptors are  internalized, thereby preventing them from being restimulated further for pulmonary relaxation. With chronic administration of -agonists, there is actually a downregulation in the total number of -adrenergic receptors. The consequence may be the observed loss of responsiveness seen in asthmatic patients on long-acting -agonists, and referred to as tolerance or tachyphylaxis 

As such, the administration of an acute therapy appears to be contraindicated.
As discussed above, it is the position of the Examiner that Bond ‘871 teaches the claimed composition, and Franklin teaches a means of formulation the claimed composition as a transdermal patch, resulting in claim 32 being rendered prima facie obvious.
 
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.